Citation Nr: 1755784	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is eligible for pension benefits based on wartime service.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 10, 1973 to November 27, 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 decision from the Department of Veterans Affairs (VA) Pension Management Center.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran does not dispute that he did not have 90 days of service during a period of war.  However, he does contend that he was discharged due to a service-connected psychiatric disability.   He maintains that he had a nervous breakdown during basic training and was discharged early as a result.  Service connection for an acquired psychiatric disorder has been denied by the RO, most recently in December 2014.  The Veteran did not appeal that rating decision.  

Efforts to obtain the Veteran's service treatment and personnel records have been unsuccessful.  The Veteran's representative testified, however, that in January 2007, the Veteran requested that VA obtain his hospital records from Fort Polk, Louisiana, dated in November 1973; but that this development was never accomplished.  The National Personnel Records Center has stated that they do not have any records from the Veteran's service.  However, the Veteran's representative asserts that hospital records are usually not made part of the service treatment records.  Additional efforts should be made to determine if hospital records from Fort Polk are available.

The Veteran also stated that he had been receiving Social Security benefits (SSI) since 2013 for disabilities of the back and PTSD.  Efforts should be made to obtain these records, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make additional efforts to obtain hospital records from Fort Polk, Louisiana in November 1973, as separate from the Veteran's service health records, which are not available.  Document all efforts and notify the Veteran of the results of the search.

2.  Make efforts to obtain copies of the Veteran's Social Security records dated in 2013. Document all efforts and notify the Veteran of the results of the search.

3.  Conduct any additional development deemed necessary as a result of the above searches, including, if applicable, readjudication of the Veteran's service connection claim for a psychiatric disability.

4.  Readjudicate the claim with consideration of all relevant evidence submitted since the May 2013 statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



